                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DEBOARAH S. SKEANS, Executrix of               )
the ESTATE OF FRANKE. PAVLIS,                  )
                                               )
                Plaintiff,                     )
                                               )
         V.                                    )
                                               )       Civil Action No. 18-1516-CFC
KEY COMMERCIAL FINANCE LLC,                    )
KEY COMMERCIAL FINANCE                         )
PROPERTIES, LLC, EQUITY PROS,                  )
LLC, and MOBILE AGENCY, LLC,                   )
                                               )
                Defendants.                    )

                              REPORT AND RECOMMENDATION

    I.   INTRODUCTION

         Presently before the court in this investment fraud action is a motion to dismiss for failure

to state a claim upon which relief can be granted pursuant to Federal Rule of Civil Procedure

12(b)(6) filed by defendants Key Commercial Finance LLC ("KCF"), Key Commercial Finance

Properties, LLC ("Key Properties"), Equity Pros, LLC ("Equity Pros"), and Mobile Agency,

LLC ("Mobile Agency") (collectively, "defendants"). (D.I. 22) For the following reasons, the

court recommends GRANTING-IN-PART and DENYING-IN-PART defendants' motion to

dismiss. 1




1
 The briefing for the pending motion is as follows: defendants' opening brief in support of their
motion to dismiss (D.I. 23), plaintiffs answering brief (D.1. 24), and defendants' reply brief (D.I.
25).
 II.   BACKGROUND

       a. The Parties

       Deborah S. Skeans ("Ms. Skeans" or "plaintiff') is the executrix of the Estate of Frank E.

Pavlis and is a citizen and resident of Pennsylvania. (D.1. 1 at ,r 14) Plaintiffs decedent, Frank

E. Pavlis ("Mr. Pavlis") passed away on August 24, 2018, at the age of 101. (Id. at ,r,r 11, 21)

KCF is a limited liability company formed under the laws of Delaware, with its principal place

of business in Brewster, New York. (Id. at ,r 15) Key Properties is a limited liability company

formed under the laws of Delaware, with its principal place of business in Brewster, New York.

(Id. at ,r 16) Equity Pros is a limited liability company formed under the laws of Connecticut,

with its principal place of business in Brewster, New York. (Id. at ,r 17) Mobile Agency is a

limited liability company formed under the laws of Delaware, with its principal place of business

in Brewster, New York. (Id. at ,r 18) Key Properties, Equity Pros, and Mobile Agency, are

subsidiaries of KCF. (Id. at ,r,r 16-18)

       b. Procedural History

       On October 1, 2018, plaintiff originally filed this action. (D.I. 1) On the same date,

plaintiff filed motions for a temporary restraining order, a preliminary injunction, and expedited

discovery. (D.I. 3; D.I. 4; D.I. 6) On October 2, 2018, Judge Connolly denied plaintiff's motion

for a temporary restraining order, concluding there was an insufficient showing of irreparable

harm. (D.I. 12) On October 10, 2018, plaintiff withdrew the motion for a preliminary injunction

and the motion for expedited discovery. (D.I. 17) On November 20, 2018, defendants filed the

present motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)( 6). (D .I. 22)




                                                 2
        c. Facts 2

        This action arises from the issuance of certain promissory notes to Mr. Pavlis in 2014.

Plaintiff alleges that the notes, purportedly issued by KCF, should be declared void ab initio

because: (1) KCF was not a legal entity at the time of their issuance; and (2) the notes were

fraudulently executed. (D.I. 1 at ,r,r 94-107) Plaintiff has asserted five claims against the

defendants: declaratory judgment in Count I, common law fraud in Count II, fraudulent

concealment in Count III, conversion in Count IV, and unjust enrichment in Count V. The relief

demanded by plaintiff includes an injunction, declaratory judgment, restitution, general and

punitive damages.

        At the time of his death, Mr. Pavlis was 101 years old. (Id. at ,r 21) In or around January

2014, Justin Billingsley ("Mr. Billingsley") solicited Mr. Pavlis to invest in Allwest. 3 (Id. at ,r

76) Mr. Pavlis allegedly invested the sum of seven million dollars in Allwest. (Id. at ,r,r 77, 79)

Mr. Billingsley forwarded Mr. Pavlis' investment funds to Allwest and orchestrated the

wholesale transfer of this investment from Allwest to KCF, an entity that Mr. Billingsley

controlled. (Id. at ,r,r 2, 75, 82, 85) KCF used Mr. Pavlis' investment to provide funding to

Allwest for various projects between 2014 and 2018. (Id. at ,r 83) Mr. Pavlis was not made

aware of the transfer to KCF and never received documentation reflecting his investment in

Allwest. (Id. at ,r,r 85-86)

        In exchange for his seven million dollar investment, Mr. Pavlis received two convertible

promissory notes issued in September and November 2014 in the amounts of three million




2
  The facts in this section are based upon allegations in the complaint, which the court accepts as
true for the purposes of the present motion to dismiss. See Umland v. Planco Fin. Servs., 542
F.3d 59, 64 (3d Cir. 2008).
3
  Mr. Billingsley and Allwest are not parties to this action.


                                                   3
dollars and four million dollars respectively. (Id. at ,r,r 87-93) These promissory notes were

accompanied by Note Purchase Agreements 4 purporting to memorialize Mr. Pavlis' investments

in KCF. (Id. at ,r,r 87, 89, 93) Plaintiff alleges that despite representations in the notes and

accompanying Note Purchase Agreements that KCF was a valid corporate entity in good

standing, KCF had not been formed and did not have a corporate existence prior to December of

2014. (Id. at ,r 94) Moreover, Mr. Pavlis' signature on each of the Note Purchase Agreements

appears on its own pre-printed signature page without any identifying language relating it to a

specific document. (Id. at ,r,r 98-99) Plaintiff generally suggests that due to Mr. Pavlis'

advanced age at the time the notes issued, Mr. Pavlis was readily manipulated and defrauded of

his investment.

       In 2016, plaintiff, acting in her capacity as Mr. Pavlis' Power of Attorney, requested that

Mr. Billingsley provide her with information relating to Mr. Pavlis' real estate investments. (Id.

at ,r 109) On November 11, 2016, Mr. Billingsley provided plaintiff with a copy of the

September note. (Id. at ,r 110) In late 2017, plaintiff requested additional information about

KCF from Mr. Billingsley. (Id. at ,r 111) In or around February 2018, Mr. Billingsley produced

a copy of the November note. (Id. at ,r 112) On June 29, 2018, Mr. Billingsley produced

additional documents, including a KCF Confidential Private Placement Memorandum ("PPM")

dated August 1, 2014, and a subscription agreement (the "Subscription Agreement") dated

August 18, 2014. (Id. at ,r,r 114-115) The PPM did not mention convertible promissory notes

and instead related to class A shares totaling one million dollars. (Id. at ,r,r 116-117) The

Subscription Agreement similarly related to class A shares totaling one million dollars. (Id. at ,r,r



4
 The complaint states that the promissory notes were issued with accompanying "Note Purchase
Agreements." Paragraph 108 of the complaint refers to these agreements as "Note Subscription
Agreements." (D.I. 1 at ,r,r 89-91, 93-96, 108)


                                                  4
117-118) Plaintiff alleges that the PPM and Subscription Agreement are fabrications intended to

falsely depict Mr. Pavlis' investment in KCF. (Id. at~ 122) On June 29, 2018, Mr. Billingsley

also provided plaintiffs counsel with three joint venture agreements (the "Joint Venture

Agreements") between KCF and each of its three subsidiaries. (Id. at~ 123) Plaintiff alleges

that the Joint Venture Agreements are fraudulent. (Id.) The Joint Venture Agreements provide

that KCF:

               may, at its sole discretion, contribute funds to SUBSIDIARY for the
               purpose of ensuring that SUBSIDIARY is able to meet its operating
               expense obligations; provided, however, that under no circumstances shall
               such fund transfers be construed as a loan from PARENT to
               SUBSIDIARY.

(Id. at~ 127; see also D.I. 1, Ex. I) On July 13, 2018, Mr. Billingsley produced a funding

agreement (the "Funding Agreement") between KCF and Allwest, which was dated September

20, 2016. (D.1. 1 at~~ 130-131) Plaintiff alleges that the Funding Agreement is "a post-hoc

attempt by KCF, through Billingsley, to create a veneer oflegitimacy" to the transfer of Mr.

Pavlis' funds from Allwest to KCF. (Id. at~ 136)

III.   LEGALSTANDARD

       Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6). When considering a Rule

12(b)(6) motion to dismiss, the court must accept as true all factual allegations in the complaint

and view them in the light most favorable to the plaintiff. See Umland v. Planco Fin. Servs., 542

F.3d 59, 64 (3d Cir. 2008).

       To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

must contain a "short and plain statement of the claim showing that the pleader is entitled to

relief." Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the




                                                 5
complaint must set forth sufficient factual matter, accepted as true, to "state a claim to relief that

is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

allow the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555-56.

       The court's determination is not whether the non-moving party "will ultimately prevail,"

but whether that party is "entitled to offer evidence to support the claims." United States ex rel.

Wilkins v. United Health Grp., Inc., 659 F.3d 295, 302 (3d Cir. 2011). This "does not impose a

probability requirement at the pleading stage," but instead "simply calls for enough facts to raise

a reasonable expectation that discovery will reveal evidence of [the necessary element]."

Phillips v. Cty. ofAllegheny, 515 F.3d 224,234 (3d Cir. 2008) (quoting Twombly, 550 U.S. at

556). The court's analysis is a context-specific task requiring the court "to draw on its judicial

experience and common sense." Iqbal, 556 U.S. at 679.

IV.    DISCUSSION

       a. Statutes of Limitations

       Defendants argue that Counts I, II, and V are time-barred. 5 (D.I. 23 at 6-9) Defendants

note that Mr. Pavlis allegedly made the investments at issue in May 2014 and the action was not

filed until October 2018. (Id. at 6) Under Delaware law, the statute of limitations period for

common law fraud is three years and, under Pennsylvania law, the statute of limitations period is




5
  Under the Delaware borrowing statute, "[w]here a cause of action arises outside of this State,
an action cannot be brought in a court of this State to enforce such cause of action after the
expiration of whichever is shorter, the time limited by the law of this State, or the time limited by
the law of the state or country where the action arose, for bringing an action upon such cause of
action." Del. Code Ann. tit. 10, § 8121. Defendants argue that this statute applies, such that the
shorter statute oflimitations applies to each of these Counts. (D.I. 23 at 6-7)


                                                  6
two years. 6 See Del. Code Ann. tit. 10, § 8106; 42 Pa. Stat. and Cons. Stat. Ann.§ 5524(7).

Therefore, defendants conclude plaintiffs common law fraud claim should be dismissed. (D.I.

23 at 6) Defendants contend that plaintiffs declaratory judgment claim is premised in fraud and

is similarly barred by the statute oflimitations. (Id. at 7 n.3) Furthermore, defendants aver that

plaintiffs unjust enrichment claim is time-barred because Delaware law recognizes a three-year

statute of limitations and Pennsylvania law recognizes a four-year statute of limitations. (Id. at

7) See also Hydrogen Master Rights, Ltd. v. Weston, 228 F. Supp. 3d 320, 336 n.11 (D. Del.

2017); 42 Pa. Stat. and Cons. Stat. Ann. § 5525.

         "Under Delaware law, the statute of limitations begins running from the time the cause of

action accrues. Generally, 'ignorance of the cause of action will not toll the statute [of

limitations], absent concealment or fraud, or unless the injury is inherently unknowable and the

claimant is blamelessly ignorant of the wrongful act."' TL of Florida, Inc. v. Terex Corporation,

54 F. Supp. 3d 320, 326 (D. Del. 2014) (internal citation omitted) (quoting Boerger v. Heiman,

965 A.2d 671,674 (Del. 2009)); see also In re Tyson Foods, Inc., 919 A.2d 563, 584-85 (Del.

Ch. 2007). "Each of these doctrines permits tolling of the limitations period where the facts

underlying a claim were so hidden that a reasonable plaintiff could not timely discover them."

Krahmer v. Christie's Inc., 903 A.2d 773, 781 (Del. Ch. 2006). Under the discovery rule, the

statute of limitations is tolled when the injury is "inherently unknowable and the claimant is

blamelessly ignorant of the wrongful act and the injury complained of." Wal-Mart Stores, Inc. v.

AIG Life Ins. Co., 860 A.2d 312,319 (Del. 2004). If the discovery rule is applicable, the statute

of limitations will begin to run "upon the discovery of facts constituting the basis of the cause of

action or the existence of facts sufficient to put a person of ordinary intelligence and prudence on



6
    The court makes no recommendation at this time on choice of law.


                                                   7
inquiry which, if pursued, would lead to the discovery of such facts." Id. A claim of fraudulent

concealment requires an "affirmative misrepresentation" by the defendant and will toll the statute

of limitations only until "the plaintiff discovers his rights or could have discovered his rights by

the exercise of reasonable diligence." Estate of Miller ex rel. Miller v. Hudson, 528 F. App 'x

238, 240 (3d Cir. 2013) (internal quotation marks omitted).

       Defendants argue that the plaintiff has "plead[ed] herself out of court" because the

applicable statutes of limitation have run on plaintiffs equitable claims. Schmidt v. Skolas, 770

F.3d 241,251 (3d Cir. 2014). Defendants' argument is grounded upon the causes of action

accruing in May of 2014, when Mr. Pavlis made the seven million dollar investment in issue.

Defendants cite no legal authority in support of their selection of the date of accrual. Moreover,

defendants acknowledge the three exceptions which would operate to toll the limitations period

in the instant case. (D.I. 23 at 7-9) See Gregorovich v. E.1 du Pont de Nemours, 602 F. Supp.

2d 511, 518-19 (D. Del. 2009) (recognizing three doctrines that may toll the statute of

limitations: (1) inherently unknowable injuries, (2) fraudulent concealment, and (3) equitable

tolling). Reading the complaint in the light most favorable to the plaintiff, there are averments of

facts to support each of the three exceptions even if, arguendo, the claims accrued in May of

2014. Moreover, defendants' argument that the claims are time-barred is contradicted by their

subsequent assertion that the complaint fails to state a claim for fraud or unjust enrichment

because the promissory notes have not yet become due and plaintiff has prematurely sued for

damages. (D.I. 23 at 14)

       The well-pleaded factual allegations support the application of the doctrine of inherently

unknowable injuries. Plaintiff alleges that by May of 2014, Mr. Pavlis was under the reasonable

belief that he had invested seven million dollars in All west based on Mr. Billingsley's




                                                  8
representations. (D.I. 1 at ,r 81) The complaint avers that Mr. Billingsley repeatedly assured Mr.

Pavlis that his investment in Allwest was performing well, effectively shielding him from

knowing of the transfer to KCF. (Id. at ,r,r 57, 85) Therefore, construing the well-pleaded facts

in the light most favorable to plaintiff, "it would be practically impossible for [plaintiff] to

discover the existence of a cause of action." Gregorovich, 602 F. Supp. 2d at 518 n. 7 (citing In

re Tyson Foods, Inc., 919 A.2d at 584).

       Plaintiff has also pleaded sufficient facts to support tolling based upon fraudulent

concealment. Plaintiff alleges that Mr. Billingsley orchestrated the transfer of Mr. Pavlis' seven

million dollar investment to KCF. (D.I. 1 at ,r 82) However, Mr. Pavlis was not made aware of

the transfer of his investment funds to KCF and was reassured as to his investment in All west.

(Id. at ,r,r 85-86) The complaint alleges that KCF issued two convertible promissory notes in an

alleged effort to "legitimize" the transfer of Mr. Pavlis' seven million dollar investment from

Allwest to KCF. (Id. at ,r 87) Plaintiff has pleaded facts that defendants "prevented the plaintiff

from gaining knowledge of material facts or led the plaintiff away from the truth." Gregorovich,

602 F. Supp. 2d at 518 n.8 (citing In re Tyson Foods, Inc., 919 A.2d at 585).

       Furthermore, the complaint sets forth factual allegations that support equitable tolling.

Plaintiff alleges that "Mr. Pavlis relied on Billingsley as more than a trusted advisor; he looked

to him to handle the details of his investments, authorizing Billingsley to deal directly with

others regarding those transactions." (D.I. 1 at ,r 57) Plaintiff alleges that Mr. Billingsley knew

of the transfer of investment funds from Allwest to KCF by virtue of his participation in

orchestrating the transfer, but did not make Mr. Pavlis aware of it. (Id. at ,r,r 82-86)

Consequently, plaintiff has pleaded facts that plaintiff "reasonably relied upon the competence

and good faith of a fiduciary ... [who] knew or had reason to know of the facts constituting the




                                                   9
wrong." Gregorovich, 602 F. Supp. 2d at 519 n.9 (citing In re Tyson Foods, Inc., 919 A.2d at

585) (internal quotation marks omitted)).

          Therefore, the court recommends that the defendants' motion to dismiss plaintiff's

declaratory judgment, common law fraud, and unjust enrichment claims as time-barred be

denied.

          b. Sufficiency of the Pleadings

          Defendants argue that plaintiff's claims should be dismissed because plaintiff fails to

meet the heightened pleading standard required by Rule 9(b). 7 (D.I. 23 at 12-15) Plaintiff does

not dispute that the complaint sounds in fraud and Rule 9(b) applies to her claims, but argues that

she has sufficiently pleaded her claims under this heightened pleading standard. (D.1. 24 at 16-

20) When a party alleges fraud, Fed. R. Civ. P. 9(b) applies and "[a] plaintiff can satisfy the

Rule's particularity requirement with allegations of the date, time, or place of the fraud at issue."

Seldon v. Home Loan Servs., Inc., 647 F. Supp. 2d 451,472 (E.D. Pa. 2009) (citing Seville Indus.

Mach. Corp. v. Southmost Mach. Corp., 742 F.2d 786, 791 (3d Cir. 1984)).

          In the complaint, plaintiff has plausibly pleaded "the who, what, where, when, how and

why" of her fraud claims. Specifically, plaintiff has identified Mr. Billingsley, on behalf of

KCF, and KCF as parties that provided allegedly false and misleading statements. (D.I. 1 at ,i,i

2, 75-86) With respect to the "what" of the fraud claims, plaintiff alleges that Mr. Billingsley, on

behalf of KCF, represented that his funds were investments in All west, "when in reality his funds

were going to KCF." (Id. at ,i,i 76-82, 153) Furthermore, plaintiff alleges that defendants issued

fraudulent promissory notes when KCF was not yet a legal entity, and created a fraudulent



7
 Defendants contend that plaintiff alleges a conspiracy between KCF and Allwest, a non-party,
but provides no factual allegations regarding the elements of a conspiracy. (D.I. 23 at 15)
Conspiracy is not among plaintiff's pleaded counts in her complaint. (D.I. 1)


                                                   10
Funding Agreement in efforts to legitimize the transfer of Mr. Pavlis' funds from All west to

KCF. (Id. at~~ 94-107, 135-136, 153) Moreover, plaintiff alleges that KCF executed the Joint

Venture Agreements to funnel Mr. Pavlis' funds to its subsidiaries which had no obligation to

repay these funds. (Id. at~~ 123-128) As to "where" these allegedly false and misleading

statements were made, plaintiff alleges that such statements were made through Mr. Billingsley's

solicitations, promissory notes, and the Funding Agreement. (Id. at~~ 75-77, 87-93, 110-112,

130-134, 153) Plaintiff alleges that these allegedly misleading statements began on or around

January 28, 2014 and continued through July 13, 2018, when plaintiff received the Funding

Agreement. (Id. at~~ 76-81, 87-93, 130-131, 153)

       The complaint alleges that Mr. Billingsley and defendants did not disclose their

individual interests in the investments being recommended to Mr. Pavlis, and misrepresented

which entity would receive Mr. Pavlis' funds in order to persuade Mr. Pavlis to invest in

Allwest. (Id. at~~ 2, 75-77, 79-82) Finally, plaintiff alleges that as a result of defendants'

misrepresentations and to Mr. Pavlis' detriment, Mr. Pavlis invested seven million dollars in

All west and failed to receive any return on his investment despite the profits generated by KCF,

Allwest, and Mr. Billingsley. (Id. at~~ 2, 75-84)

       Defendants argue that plaintiff alleges that Mr. Billingsley engaged in fraudulent

conduct, but provides no factual allegations regarding defendants' actionable conduct. (D.I. 23

at 12) Although defendants attempt to divorce the actions of Mr. Billingsley from their own

actions, plaintiff alleges that Mr. Billingsley acted on behalf of KCF, which he controlled. 8 (D.I.



8
  Plaintiff characterizes Mr. Billingsley as defendants' agent, who worked on behalf of KCF and
had a "fiduciary or fiduciary-like influence" over Mr. Pavlis. (D.I. 24 at 13-14 & n.7)
Defendants argue that Mr. Billingsley is not a party to this action, was not referred to as a
fiduciary in the complaint, and plaintiff has not alleged that the corporate veil should be pierced.
(D.I. 25 at 5) However, defendants do not contest plaintiffs assertion that Mr. Billingsley was


                                                 11
1 at ,r,r 2, 75) Plaintiff alleges that defendants, through Mr. Billingsley, misrepresented that Mr.

Pavlis was investing in Allwest. (Id. at ,r,r 2, 75, 82-86, 153) Plaintiff further alleges that KCF

issued notes to Mr. Pavlis and proffered fraudulent Note Purchase Agreements in an attempt to

legitimize its transfer of funds from Allwest to KCF. (Id. at ,r,r 94-107) Moreover, plaintiff

alleges that defendants created and executed the Joint Venture Agreements, through which KCF

funneled Mr. Pavlis' funds to its subsidiaries so that there was no attached obligation to repay the

funds. (Id. at ,r,r 123-128) Therefore, plaintiff has adequately pleaded claims against defendants.

        Furthermore, defendants argue that although plaintiff alleges that the Joint Venture

Agreements are fraudulent, plaintiff would be estopped from avoiding Mr. Pavlis' obligations

under the doctrine of corporation by estoppel or de facto corporation. 9 (D.I. 23 at 13-14) The

court declines to consider defendants' arguments on the merits in a Rule 12(b)(6) motion to

dismiss. At this stage in the proceedings, the court accepts as true all well-pleaded factual

allegations contained within the complaint and analyzes the sufficiency of the pleadings. See

Umland, 542 F.3d at 64. At this stage in the litigation, all the court can decide is whether the

complaint states facially plausible claims. Whether or not such claims are factually supportable

is a question for resolution at a later stage of the litigation.

        Accepting the well-pleaded facts as true for the purposes of the instant motion to dismiss,

plaintiff has plausibly pleaded claims sounding in fraud and misrepresentation against defendants

under the heightened pleading standard of Rule 9. Therefore, the court recommends denying

defendants' motion to dismiss plaintiffs claims.



defendants' agent. (D.I. 25) The precise nature of Mr. Billingsley's and KCF's relationship is
not properly determined on a motion to dismiss. See Kuhn Const. Co. v. Ocean & Coastal
Consultants, Inc., 844 F. Supp. 2d 519,531 n.11 (D. Del. 2012).
9
  Defendants also suggest that plaintiffs claim is not yet ripe because the Note Purchase
Agreements are not mature, but cite no legal authority in support of this assertion. (D.I. 23 at 14)


                                                    12
       c. Count IV: Conversion

       Defendants argue that plaintiff fails to state a claim of conversion. (D.I. 25 at 7)

Specifically, defendants aver that, under Delaware law, claims for conversion of money are

prohibited. (Id) See Kuroda v. SPJS Holdings, L.L.C., 971 A.2d 872, 889-890 (Del. Ch. 2009).

"Generally, an action in conversion will not lie to enforce a claim for the payment of money."

Kuroda, 971 A.2d at 890 (citing Carlton Investments v. TLC Beatrice Int'! Holdings, Inc., 1995

WL 694397, at *16 (Del. Ch. Nov. 21, 1995); Goodrich v. E.F Hutton Group, Inc., 542 A.2d

1200, 1203 (Del. Ch. 1988)). A claim for conversion of money is allowed "only when it can be

described or identified as a specific chattel, but not where an indebtedness may be discharged by

the payment of money generally. Thus, an action for conversion of money will lie only where

there is an obligation to return the identical money delivered by the plaintiff to the defendant."

Id (internal quotation marks omitted) (citing Goodrich, 542 A.2d at 1203).

       Here, plaintiff has not pleaded that defendants have an obligation to return Mr. Pavlis'

identical investment funds. 10 (D.I. 1 at 11166-171) Therefore, the court recommends granting

defendants' motion to dismiss Count IV.




10
   Plaintiff concedes this point, as her answering brief presents no argument on this issue. (D.I.
24) See Terrell v. Delaware State University, C.A. No. 09-464-GMS, 2010 WL 2952221, at *3
n.1 (D. Del. July 23, 2010); Abbott Labs. v. Roxane Labs., Inc., C.A. No. 12-457-RGA-CJB,
2013 WL 2322770, at *20 (D. Del. May 28, 2013).


                                                 13
        d. Count V: Unjust Enrichment

        Defendants argue that plaintiff cannot state a claim for unjust enrichment because the

parties have a contractual relationship. (D.I. 23 at 16) "A claim for unjust enrichment is not

available if there is a contract that governs the relationship between the parties that gives rise to

the unjust enrichment claim." Pulieri v. Boardwalk Properties, LLC, 2015 WL 691449, at* 13

n.113 (Del. Ch. Feb. 18, 2015) (quoting Kuroda, 971 A.2d at 891). However, when a plaintiff

alleges that '"it is the [contract], itself, that is the unjust enrichment,' the existence of the

contract does not bar the unjust enrichment claim." L VI Group Investments, LLC v. NCM Group

Holdings, LLC, 2018 WL 1559936, at *16 (Del. Ch. Mar. 28, 2018) (quoting McFadden v.

Sidhu, 964 A.2d 1262, 1276 (Del. Ch. 2008)). "In other words, '[t]he contract itself is not

necessarily the measure of [the] plaintiffs right where the claim is premised on an allegation that

the contract arose from wrongdoing (such as breach of fiduciary duty or fraud) or mistake and

the [defendant] has been unjustly enriched by the benefits flowing from the contract.'" Id.

(quoting McFadden, 964 A.2d at 1276).

        Here, plaintiffs unjust enrichment claim is premised on an alleged fraudulent transfer of

Mr. Pavlis' investment funds and the contracts, such as the Note Purchase Agreements, that were

executed to allegedly cover up and legitimize this transfer. Because plaintiff has alleged that the

contracts arose from wrongdoing, her unjust enrichment claim is not barred. Furthermore, the

Note Purchase Agreements were allegedly executed by KCF and Mr. Pavlis. (D.I. 1 at ,r 94)

Key Properties, Equity Pros, and Mobile Agency do not have a contractual relationship with

plaintiff and are therefore subject to plaintiffs unjust enrichment claim. Even assuming,

arguendo, that all defendants have a contractual relationship with plaintiff, plaintiff is permitted




                                                    14
to plead unjust enrichment as an alternative cause of action. See MIG Investments LLC v. Aetrex

Worldwide, Inc., 852 F. Supp. 2d 493, 513 (D. Del. 2012) (citing Fed. R. Civ. P. 8(e)).

       Therefore, the court recommends denying defendants' motion to dismiss Count V.

 V.    CONCLUSION

       For the foregoing reasons, the court recommends granting-in-part and denying-in-part

defendants' motion to dismiss. (C.A. No. 18-1516, D.I. 22)

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n.1

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

       The parties are directed to the court's Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded. uscourts. gov.


Dated: August l 3 , 2019




                                                 15
